ALPINE EQUITY TRUST AMENDMENT NO. 2 AMENDED AND RESTATED CUSTODY AGREEMENT THIS AMENDMENT dated as ofSeptember 22, 2008, to the Amended and Restated Custody Agreement, dated as of December 1, 2003 (the “Agreement”), is entered into by and between Alpine Equity Trust, a Delaware business trust (the “Trust”), and U.S. Bank, N.A., a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust desires to amend the Agreement to add funds; and WHEREAS, Article XIV, Section 14.4 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the Trust and the Custodian agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALPINE EQUITY TRUST U.S. BANK, N.A. By:/s/ Samuel A. Lieber By:/s/ Michael R. McVoy Name:Samuel A. Lieber Name: Michael R. McVoy Title:President Title: Vice President 1 Exhibit C to the Alpine Equity Trust Custody Agreement Separate Series of Alpine Equity Trust Name of Series Date Added to Trust Alpine U.S. Real Estate Equity Fund 9/1/1993 Alpine International Real Estate Equity Fund 2/1/1989 Alpine Realty Income & Growth Fund 12/29/1998 Alpine Global Infrastructure Fund on or after 9/30/2008 Alpine Emerging Markets Real Estate Fund on or after 9/30/2008 Fee Schedule: Annual Minimum Fee for entire Alpine Fund Complex (Alpine Equity Trust, Alpine Series Trust and Alpine Income Trust) for Fund Accounting, Fund Admininstration, Transfer Agency and Custody services of $550,000 per year. Annual custody fee based upon market value of the entire Alpine Equity and Series Trusts: 1.0 basis point on first $2 Billion 0.5 basis point on Net Assets over $2 Billion 2
